EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Shannon Warren on November 2, 2021.

Regarding the Abstract, the text is modified as follows:
A rust inhibiting process  for cleaning and protecting a target object  is disclosed. Comprising mixing at least a rust inhibitor  and a fluid  into a slurry mixture , spraying the slurry mixture  at the target object  from within a reservoir  of a slurry blasting system , separating a tarnished top layer  and a parent metal  of the target object  with a slurry stream , cleaning the parent metal  with the rust inhibitor , preventing the parent metal  from impregnating with contaminants during cleaning with the rust inhibitor , and protecting the parent metal  with the rust inhibitor  after spraying is complete. The slurry stream  comprises the slurry mixture  of the slurry blasting system  being sprayed with the slurry blasting system . The slurry blasting system  comprises a tank .

Regarding Claim 1, the claim is withdrawn in its entirety.

Regarding Claim 2, the claim is modified as follows:
2.  (Currently amended) A rust inhibiting process for cleaning and protecting a target object comprising:
mixing at least a rust inhibitor and a fluid into a slurry mixture,
spraying said slurry mixture at said target object from within a reservoir of a slurry blasting system,
separating a tarnished top layer and a parent metal of said target object with a slurry stream,
cleaning said parent metal with said rust inhibitor,
preventing said parent metal from impregnating with contaminants during cleaning with said rust inhibitor, 
protecting said parent metal with said rust inhibitor after spraying is complete,
storing said slurry mixture within said reservoir of said tank,
funneling said slurry mixture down into a plurality of blister assemblies adjacent to said tank,
collecting portions of said slurry mixture in one or more among said plurality of blister assemblies each having one of said center tube,
injecting said compressed air into a lower end of said center tube,
opening a gap between said center tube and said tank,
receiving a portion of said slurry mixture into said compressed air, and
selectively spraying a portion of said slurry mixture at said target object; wherein,

said slurry blasting system comprises a tank; a center tube; an inlet; a first spraying assembly; 
said inlet is configured to receive a compressed air from an air compressor; and
said first spraying assembly is attached to said center tube and receives a portion of said slurry mixture and directs it at said target object.

Regarding Claim 4, the claim is modified as follows:
4.  (Currently amended) The rust inhibiting process of claim 3, wherein:
said tank further comprises a conical lower portion attached to said inlet through [[A]] a coupler;
said coupler receives said compressed air from said air compressor; and
said center tube selectively opens and closes with said coupler to allow portions of said slurry mixture to pass into said center tube.

Regarding Claim 7, the claim is cancelled in its entirety.

Regarding new Claim 8, the claim is modified added as follows:
8.  (New) A rust inhibiting process for cleaning and protecting a target object comprising:
mixing at least a rust inhibitor and a fluid into a slurry mixture,
spraying said slurry mixture at said target object from within a reservoir of a slurry blasting system,
separating a tarnished top layer and a parent metal of said target object with a slurry stream,

preventing said parent metal from impregnating with contaminants during cleaning with said rust inhibitor, 
protecting said parent metal with said rust inhibitor after spraying is complete,
storing said slurry mixture within said reservoir of said tank,
collecting portions of said slurry mixture in said tank having a center tube,
injecting said compressed air into a lower end of said center tube,
opening a gap between said center tube and said tank,
receiving a portion of said slurry mixture into said compressed air, and
selectively spraying a portion of said slurry mixture at said target object; wherein,
said slurry stream comprises said slurry mixture of said slurry blasting system being sprayed with said slurry blasting system,
said slurry blasting system comprises a tank, a center tube, an inlet, a first spraying assembly, 
said inlet is configured to receive a compressed air from an air compressor, and
said first spraying assembly is attached to said center tube and receives a portion of said slurry mixture and directs it at said target object.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 



Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received January 7, 2020.  Claim 1 was withdrawn by Examiner’s Amendment.  New Claim 8 was added by Examiner’s Amendment.  Claim 7 was cancelled by Examiner’s Amendment.  Lastly, the Abstract and Claims 2 and 4 were modified by Examiner’s Amendment to place Claims 2-6 and 8 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 2-6 and 8, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims.  Specifically at the least, the opening of a gap between the center tube and said tank in combination with the claim limitations.  Therefore, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/Marc Carlson/
Primary Examiner, Art Unit 3723